Citation Nr: 0807254	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  02-20 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel






INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.  This matter arises from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The RO previously denied service connection for myocarditis 
with heart failure in a June 1979 rating decision.  The 
veteran did not appeal that decision.  The present claim was 
appropriately developed as a new issue insofar as entitlement 
to service connection for cardiovascular disease, to include 
hypertension, were not in contention at the time of the 1979 
rating decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

This issue was the topic of a previous July 2004 Board 
decision.  That decision was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
August 2005.  Subsequently, a March 2006 Board decision 
remanded this case for further development.  That development 
having been completed, this claim now returns again before 
the Board.


FINDINGS OF FACT

A cardiovascular disease, to include hypertension, did not 
manifest in service or within one year of service discharge, 
and no medical evidence has been presented establishing a 
nexus between any incident, disease, or sickness occurring in 
service and the veteran's current cardiovascular disease, to 
include hypertension.


CONCLUSION OF LAW

A cardiovascular disease, to include hypertension, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated February 2001, March 2006, February 
2007, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In February 2007, the RO also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims.  
The veteran was medically evaluated several times in 
conjunction with this appeal.  The duties to notify and 
assist have therefore been met.

Analysis

The veteran contends that his cardiovascular disease, to 
include hypertension, is etiologically related to his 
military service.  He states that the myocarditis and right-
sided heart failure that he experienced in service caused or 
aggravated his current hypertension and other cardiovascular 
problems.  He further maintains that pertinent disability had 
its onset during his active service.
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2007). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

At his service enlistment examination, the veteran's heart 
and vascular system were found to be normal.  His blood 
pressure was 128/76.  The veteran was admitted to the 
hospital in January 1972 with a bilateral lower lobe viral 
pneumonia.  His blood pressure was 106/70.  The veteran's 
condition worsened with the onset of respiratory failure and 
subsequent development of right-sided heart failure.  He was 
placed on a respirator.  The pneumonia cleared and the 
congestive heart failure responded to medications.  The 
veteran was discovered to have a pericardial friction rub.  
The diagnosis was myocarditis most likely caused by an 
internal virus.  A physical examination conducted prior to 
his hospital discharge indicated that heart sounds were of 
normal consistency with no rubs appreciated.  There was a 
soft, systolic murmur at the apex.  X-rays showed no evidence 
that the cardiac failure or myocarditis had persisted.  The 
veteran was discharged back to full duty.

There is an undated treatment note that indicates that the 
veteran was seen for complaints of anterior left-sided chest 
pain.  His blood pressure was 180/110.  His heart had a 
regular rate and rhythm.  An EKG was within normal limits. 
The impression was pleuritic chest pain - viral with 
hyperventilation.

On physical examination pending service discharge, the 
veteran's heart and vascular system were found to be normal.  
His blood pressure was 134/104.  However, after a re-check, 
his blood pressure was 130/76, which was considered to be 
within normal limits.  No findings were made with regard to 
hypertension or any other cardiovascular disorder.

As part of an earlier claim for service connection for the 
myocarditis and heart failure, the veteran was afforded a 
special general medical examination in April 1979.  His in- 
service history of treatment for heart failure was discussed.  
He denied any current cardiopulmonary problems.  He said he 
jogged a mile back and forth to work each day with no chest 
discomfort.  His blood pressure was 124/88. His pulse was 64 
and regular.  His heart had a regular rhythm with no apparent 
murmurs, gallops, thrills, or rubs.  The diagnosis, in 
pertinent part, was status post myocarditis with congestive 
heart failure, resolved.

The evidence received in support of the veteran's current 
claim for service connection includes medical records from 
the Pasco County VA treatment center. Dated between January 
2001 and September 2002, those records document the veteran's 
ongoing treatment for multiple health problems, to include 
diabetes mellitus, obesity, hypertension, and coronary artery 
disease with chest pain.  None of the records relate the 
veteran's current cardiovascular problems to his active 
military service.

VA general medical and heart examinations were conducted in 
November 2000.  The veteran's in-service history of treatment 
for pneumonia, myocarditis, and heart failure were discussed.  
He was noted to have a recent history of poorly controlled 
hypertension.  Chest x-rays showed normal cardiac size, 
normal lung parenchyma, and no evidence of acute disease.  An 
EKG showed normal sinus rhythm with a nonspecific T wave 
abnormality.  The veteran was noted to have had an 
echocardiogram that showed an ejection fraction of 55 percent 
and no obvious valvular disease.  Two previous heart 
catherizations were noted to be negative.  The general 
medical examiner diagnosed the veteran as having poorly 
controlled hypertension.  With respect to any present 
evidence of right-sided heart failure, the general medical 
examiner deferred to the findings of the cardiology 
examination. The impression of the VA cardiologist was that 
there was "no objective evidence of coronary or cardiac 
disease".

In support of his appeal, the veteran submitted a February 
2001 statement from his treating VA physician.  The physician 
indicated that the veteran had been under her care since 
1999.  She said she reviewed the veteran's service medical 
records.  She identified the presence of a heart murmur and 
hypertension.  The physician opined that some of the 
veteran's current disabilities "could be" a direct result of 
the illness he suffered during his active military service.  
She stated that the veteran's current heart murmur and 
hypertension were service related.

An additional VA cardiovascular opinion was obtained in 
October 2001.  The veteran's in-service medical history was 
addressed.  The examiner noted that the veteran made a full 
recovery from his myocarditis without any evidence of cardiac 
dysfunction, and that there was no evidence of hypertension 
or use of anti-hypertensive medications in service.  The 
findings of November 2000 VA examinations were discussed.  
The diagnosis was essential hypertension, poorly controlled.  
The examiner opined that there was no evidence that the 
veteran's hypertension began during his military career.  He 
added that he was in total agreement with the findings made 
in the November 2000 cardiovascular examination report, which 
indicated that there was no evidence of underlying coronary 
or cardiovascular disease.  He said the myocarditis that the 
veteran suffered from in service had left no residuals.

The veteran received further VA heart and hypertension 
examinations in July 2007.  The examiner at that time noted 
that the veteran's claims file had been reviewed.  The 
veteran's reported history of chest pain since service was 
noted.  The veteran was diagnosed during these examinations 
with uncontrolled essential hypertension, with evidence of 
atherscleortic complication of diabetes, coronary artery 
disease status post 4 vessel coronary artery bypass graft in 
2005, now with ejection fraction of 50 percent and METS less 
than four due to joint pain.  The examiner opined that it was 
less likely than not that the veteran's hypertension and 
coronary artery disease were related to service.  The 
examiner indicated that the veteran had multiple risk factors 
for coronary artery disease including being male, obese, 
having hypertension, and being diabetic.  The examiner noted 
that even though the veteran reported having chest pains when 
he was 19 years old starting in the service, that there was a 
very low likelihood that the veteran's service caused his 
coronary artery disease, due to his many other risk factors 
for developing coronary artery disease.

As noted above, the service medical records fail to establish 
that chronic disability of the cardiovascular system was 
present during the veteran's active service, or that the 
veteran suffered any permanent injury to his heart in 
service.  Abnormal blood pressure readings were recorded on 
an undated treatment report and initially at his service 
discharge examination.  However, on re-testing, the veteran's 
blood pressure was found to be within normal limits.  His 
blood pressure was also recorded to be normal at his April 
1979 VA examination. In other words, there is no showing of a 
chronic cardiovascular disease, to include hypertension, in 
service or within one-year of the veteran's service 
discharge.  See 38 C.F.R. § 4.104 Note(1) to Diagnostic Code 
7101 (2007).  (Hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..)  

The veteran must therefore present medical evidence that 
establishes a nexus between his current hypertension and the 
myocarditis that occurred during his active service.  
However, VA cardiology examiners have reviewed the record and 
have concluded that the veteran's current hypertension did 
not have its onset during active service.

Some findings have been made that associate the veteran's 
current disabilities, to include hypertension, to his active 
service.  Specifically, there is the February 2001 statement 
from the veteran's treating physician that indicated that 
some of the disabilities currently suffered by the veteran 
"could" be a direct result of the illnesses he acquired 
during his active service.  Such speculation, however, has 
limited probative value when the opinion is weighed against 
the other evidence of record.  38 C.F.R. § 3.102; see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  While the examiner opined that the heart 
murmur and hypertension were service related, she did not 
offer a rationale for this opinion.  

On the other hand, the reports of the November 2000, October 
2001, and July 2007 cardiovascular examinations are clearly 
disfavorable to the veteran's claim.  The veteran was 
examined and his claims file was thoroughly reviewed.  In 
each instance, it was opined that the veteran's hypertension 
was not etiologically related to his active service, and that 
there is no evidence that the veteran's current 
cardiovascular problems are related to the heart illness he 
suffered in service.  The examiner from the veteran's July 
2007 VA examination specifically noted a rationale for his 
opinion, stating that the veteran had numerous non service 
related risk factors for the development of coronary artery 
disease.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the 
opinions rendered in the November 2000, October 2001, and 
July 2007 cardiovascular examination reports are clearly more 
probative than the anecdotal findings made by the veteran's 
treating physician.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for cardiovascular disease, to include 
hypertension, and that, therefore, the provisions of § 
5107(b) are not applicable.


ORDER

Entitlement to service connection for cardiovascular disease, 
to include hypertension, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


